          Case 3:19-cv-08056-JJT Document 52 Filed 03/23/21 Page 1 of 7




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Metropolitan Life Insurance Company,            No. CV-19-08056-PCT-JJT
10                     Plaintiff,                        ORDER
11       v.
12       Florinda Lynch, et al.,
13                     Defendants.
14
15             At issue is Cross-Claimant Florinda Lynch’s Motion for Summary Judgment
16   (Doc. 45), to which pro se Cross-Defendant Royal Martin, Jr. filed a Response (Doc. 49),
17   Lynch filed a Reply (Doc. 50), and Martin, Jr. filed a Response (Doc. 51) to Lynch’s
18   Reply.1 No party requested oral argument on the Motion, and the Court finds it appropriate
19   to resolve the Motion without oral argument. See LRCiv 7.2(f).
20   I.        BACKGROUND
21             In this interpleader action, Lynch and Martin, Jr. both claim they are the rightful
22   beneficiaries to a life insurance benefit from Interpleader Plaintiff Metropolitan Life
23   1
       A Response to a Reply is ordinarily referred to as a Sur-Reply, and filing such a brief
24   requires justification and leave of Court. See LRCiv 7.2. But, in his Response to Lynch’s
     Motion for Summary Judgment, Martin, Jr. asks for judgment in his favor or in favor of
25   Naomi Platero (Martin). (Doc. 49 at 4.) Because he proceeds pro se and this is an
     interpleader action between two competing claimants, the Court will construe Martin, Jr.’s
26   Response as a request for judgment. Lynch had the opportunity to respond, and did so, by
     way of the Reply (Doc. 50), so Lynch is not prejudiced. As a result, the Court construes
27   Martin, Jr.’s final brief (Doc. 51) as a Reply to his own Motion (Doc. 49). The Court notes
     that this brief did not contain new arguments that changed the Court’s resolution of the
28   issues before it.
       Case 3:19-cv-08056-JJT Document 52 Filed 03/23/21 Page 2 of 7




 1   Insurance Company (“MetLife”) in the amount of $135,869.86 arising from Royal Martin,
 2   Sr.’s death. Interpleader MetLife has deposited the disputed funds with the Court.
 3   (Doc. 22.)
 4          The evidence shows the following: Decedent was employed by the Navajo Nation
 5   and a participant in the Navajo Nation Benefit Plan issued by MetLife, which included a
 6   group life insurance policy. (Doc. 1, Compl.) The plan allowed participants to designate
 7   beneficiaries, and on June 21, 1995, Decedent designated Martin, Jr., his son, as sole
 8   beneficiary to plan benefits by way of an Employee Enrollment Form. (Doc. 1-2 at 69,
 9   Compl. Ex. D, Enrollment.) On May 4, 1999, Decedent completed an Application for
10   Coverage Update designating Lynch as the sole beneficiary to plan benefits and identifying
11   her as “spouse common law.” (Doc. 1-2 at 66, Compl. Ex. C, Update.) Upon his death in
12   2017, the New Mexico death certificate indicated that Decedent remained married to
13   Naomi Platero; they married in 1983 and later separated but, according to Martin, Jr.’s
14   brief, they never divorced. (Doc. 1-2 at 64, Compl. Ex. B, Death Certificate.)
15          After Decedent’s death, Lynch submitted a claim for the plan benefits and identified
16   herself as Decedent’s “former spouse.” (Doc. 1-2 at 71, Compl. Ex. E, Claimant’s
17   Statement.) Upon inquiry, she informed MetLife that she and Decedent were married and
18   had separated but, because it was a common law marriage, there was no divorce decree.
19   Because Arizona law provides that a divorce ordinarily revokes a beneficiary designation
20   to the former spouse, A.R.S. § 14-2804(1)(a), but neither a marriage certificate nor divorce
21   decree exist to formalize the relationship of Decedent and Lynch, MetLife filed this
22   interpleader action for resolution of the question whether Lynch or Martin, Jr. is entitled to
23   the plan benefits.
24   II.    LEGAL STANDARD
25          Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment is
26   appropriate when: (1) the movant shows that there is no genuine dispute as to any material
27   fact; and (2) after viewing the evidence most favorably to the non-moving party, the
28   movant is entitled to prevail as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett,


                                                  -2-
       Case 3:19-cv-08056-JJT Document 52 Filed 03/23/21 Page 3 of 7




 1   477 U.S. 317, 322–23 (1986); Eisenberg v. Ins. Co. of N. Am., 815 F.2d 1285, 1288–89
 2   (9th Cir. 1987). Under this standard, “[o]nly disputes over facts that might affect the
 3   outcome of the suit under governing [substantive] law will properly preclude the entry of
 4   summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
 5   “genuine issue” of material fact arises only “if the evidence is such that a reasonable jury
 6   could return a verdict for the nonmoving party.” Id.
 7          In considering a motion for summary judgment, the court must regard as true the
 8   non-moving party’s evidence, if it is supported by affidavits or other evidentiary material.
 9   Celotex, 477 U.S. at 324; Eisenberg, 815 F.2d at 1289. However, the non-moving party
10   may not merely rest on its pleadings; it must produce some significant probative evidence
11   tending to contradict the moving party’s allegations, thereby creating a material question
12   of fact. Anderson, 477 U.S. at 256–57 (holding that the plaintiff must present affirmative
13   evidence in order to defeat a properly supported motion for summary judgment); First Nat’l
14   Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968).
15          “A summary judgment motion cannot be defeated by relying solely on conclusory
16   allegations unsupported by factual data.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.
17   1989). “Summary judgment must be entered ‘against a party who fails to make a showing
18   sufficient to establish the existence of an element essential to that party’s case, and on
19   which that party will bear the burden of proof at trial.’” United States v. Carter, 906 F.2d
20   1375, 1376 (9th Cir. 1990) (quoting Celotex, 477 U.S. at 322).
21   III.   ANALYSIS
22          This dispute turns on the validity of the designation of Lynch as plan beneficiary at
23   the time of Decedent’s death. The MetLife plan specifies that it is governed by the state of
24   residency of the participant, with some exceptions not applicable here. (Doc. 1-2 at 6,
25   Compl. Ex. A, Plan.) Decedent lived in Arizona at the time of plan enrollment and his
26   death, so Arizona law governs the plan. (Doc. 1-2 at 64, 69, Compl. Ex. B, Death
27   Certificate; Ex. D, Enrollment.) Both Decedent and Lynch explicitly held themselves out
28   to be married under common law to MetLife, and Lynch has also so claimed to this Court.


                                                -3-
         Case 3:19-cv-08056-JJT Document 52 Filed 03/23/21 Page 4 of 7




 1   While Arizona does not give legal effect to a common law marriage entered into in Arizona,
 2   A.R.S. § 25-111, it does recognize common law marriages entered into in a state or nation
 3   where such marriages are valid, A.R.S. § 25-112(B). The Navajo Nation, in which
 4   Decedent lived, allows common law marriages. 9 N.N.C. § 3(E), and Arizona generally
 5   recognizes and gives effect to Navajo Nation law, see Leon v. Numkena, 689 P.2d 566, 570
 6   (Ariz. Ct. App. 1984).
 7          It is not clear from the record what became of Decedent’s prior marriage to Platero,
 8   which ended but for which there is no divorce decree before the Court, or in New Mexico
 9   according to the Certificate of Death.2 (Doc. 1-2 at 64.) Navajo Nation law permits
10   contracts for marriage only between unmarried people, 9 N.N.C. § 4(A), so if Decedent
11   was still married to Platero, he could not have also been married to Lynch. But it is clear
12   that Decedent and Lynch held themselves out to be married under Navajo Nation law. See
13   9 N.N.C. § 3(E)(4). Decedent explicitly indicated as such on the Coverage Update. (Doc.
14   1-2 at 66 (referring to Lynch as “spouse common law”).) And in seeking the plan benefits
15   after Decedent’s death, among other places, Lynch identified herself as Decedent’s “former
16   spouse.” (Doc. 1-2 at 71.) These are evidence, uncontroverted here, that Decedent and
17   Lynch sought the recognition and benefits of common law marriage under Navajo Nation
18   law, which Arizona law recognizes, including in the forms associated with the MetLife
19   plan benefits.
20          Under Arizona law, which explicitly governs the plan, a divorce revokes a life
21   insurance beneficiary designation to the former spouse. A.R.S. § 14-2804(1)(a). Because
22   Lynch averred that the common law marriage between her and Decedent ended—there is
23   no divorce decree simply because there was no marriage certificate associated with a
24   common law marriage to begin with—MetLife questioned the validity of the designation
25   of Lynch as beneficiary at the time of Decedent’s death. As Martin, Jr. argues, it is only
26
27   2
      Moreover, the question of non-party Platero’s community property interest in Decedent’s
28   estate, if any, is not before the Court.


                                                -4-
         Case 3:19-cv-08056-JJT Document 52 Filed 03/23/21 Page 5 of 7




 1   since realizing that being the “former spouse” of Decedent was detrimental to her claim for
 2   the life insurance benefits that Lynch has asserted that she was not married to Decedent.
 3          At the time he entered into a common law marriage with Lynch and so indicated on
 4   the Coverage Update, if Decedent was not still legally married to Platero and the common
 5   law marriage was valid, then the Court must give effect to § 14-2804(1)(a) and find that
 6   the end of the marriage to Lynch revoked the beneficiary designation to Lynch. The
 7   language of that statute indicates the clear intent that life insurance benefits to the spouse
 8   end with the end of the marriage.3 Lynch cannot now claim not to be divorced from
 9   Decedent simply to obtain the plan benefits. See Unruh v. Industrial Comm’n, 301 P.2d
10   1029, 1031 (Ariz. 1956) (concluding the ex-wife of decedent, who participated in a divorce
11   proceeding, could not question the validity of the divorce for her own personal financial
12   advantage on the grounds of quasi estoppel, because her assertion of rights in the
13   decedent’s estate was inconsistent with her past conduct).
14          If Decedent was still legally married to Platero at the time he submitted the Coverage
15   Update, then identifying Lynch as his common law spouse was a material
16   misrepresentation in violation of the terms of the Coverage Update itself, which require
17   truthful information and warn that “inaccuracy or omission may result in a loss of coverage
18   and unpaid claims.” (Doc. 1-2 at 66–67.) Under any marital property regime, marital status
19   is material with respect to the distribution of marital assets. Moreover, accepting a
20   contention that a valid divorce of a prior marriage occurred when it did not “would validate
21   a subsequent bigamous marriage of a participant therein.” See Cross v. Cross, 381 P.2d
22   573, 575 (Ariz. 1963). In such an instance, the Court must conclude that the Coverage
23   Update was invalid and unenforceable. See, e.g., CenTrust Mortg. Corp. v. PMI Mortg.
24   Ins. Co., 800 P.2d 37, 42 (Ariz. Ct. App. 1990) (concluding material misrepresentations by
25
26
     3
       Under Arizona law, a beneficiary designation is a type of “governing instrument,” which
     Arizona law defines as “a deed, will, trust, insurance or annuity policy, account with pay
27   on death designation, security registered in beneficiary form, [or] pension, profit sharing,
     retirement or similar benefit plan . . . .” A.R.S. § 14-1201(27). Divorce or annulment results
28   in revocation of the disposition of property to the former spouse in a governing instrument.
     A.R.S. § 14-2804(1)(a).

                                                 -5-
       Case 3:19-cv-08056-JJT Document 52 Filed 03/23/21 Page 6 of 7




 1   an insured in insurance policy application acted to rescind the insurance policy under
 2   Arizona common law); Am. Nat. Ins. Co. v. Caldwell, 216 P.2d 413, 414 (Ariz. 1950) (“The
 3   law is well settled in this state that failure to disclose material facts with no intent to
 4   deceive, in an application for a life insurance policy where the insured knew of those facts
 5   at the time of his application, constitutes legal fraud and voids the policy.”)
 6          Because the beneficiary designation to Lynch is not enforceable in either scenario,
 7   the Court must give effect to the prior beneficiary designation at the time of Decedent’s
 8   death, namely, to Decedent’s son, Martin, Jr.
 9          IT IS THEREFORE ORDERED denying Cross-Claimant Florinda Lynch’s
10   Motion for Summary Judgment (Doc. 45).
11          IT IS FURTHER ORDERED granting summary judgment to Cross-Defendant
12   Royal Martin, Jr. (Doc. 49).
13          IT IS FURTHER ORDERED that the Clerk of Court shall enter Judgment in favor
14   of Royal Martin, Jr., who appears pro se in this matter and is, according to the record,
15   located at the following address:
16          P.O. Box 785
17          Crownpoint, NM 87313
18          (505) 422-1222
19          royalrmartin@gmail.com
20   Royal Martin, Jr. is entitled to $135,869.86, representing the death benefits due under a life
21   insurance policy on the life of Royal Martin, Sr., issued by Metropolitan Life Insurance
22   Company and deposited with the Court on August 6, 2019 (Doc. 22), plus any accrued
23   interest.
24          IT IS FURTHER ORDERED that the finance division of the Clerk of Court shall
25   forthwith dispense the interpleader funds identified above in the amount of $135,869.86
26   (Doc. 22) plus any accrued interest, to Royal Martin, Jr. pursuant to Judgment of the Court.
27          IT IS FURTHER ORDERED that Royal Martin, Jr. shall, as soon as is practicable,
28   provide to the finance division of the Clerk of Court all documentation and information the


                                                  -6-
       Case 3:19-cv-08056-JJT Document 52 Filed 03/23/21 Page 7 of 7




 1   Clerk of Court will require to effectuate disbursement to him of the interpleaded funds
 2   together with any accrued interest.
 3          IT IS FURTHER ORDERED that the Clerk of Court shall close this matter.
 4          Dated this 23rd day of March, 2021.
 5
 6                                         Honorable John J. Tuchi
                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -7-
